

                                                                                                                                                                                EXHIBIT
10.2



 
PROMISSORY NOTE




$7,000,000                                                                                                                            July
31, 2007


For value received, the undersigned unconditionally promises to pay to the order
of JPMORGAN CHASE BANK, N.A. (hereinafter the "Bank") at its offices at  277
Park Avenue, New York , New York 10172-0003, or to such other address as the
Bank may notify the undersigned in writing, the principal sum of Seven Million
Dollars ($7,000,000) (the "Note Amount") or, if less, such unpaid principal
amount of each loan (a "Loan") (as recorded on the grid attached hereto or on
any additional pages thereof) made by the Bank to the undersigned and
outstanding under this note on July 31, 2008 (the "Maturity Date").


The undersigned promises to pay interest on the unpaid balance of the principal
amount of each such Loan from and including the date of such Loan to the last
day of the Interest Period thereof at either (i) a floating rate per annum equal
to the Prime Rate (a "Prime Loan"); (ii) a fixed rate per annum equal to the
Adjusted LIBO Rate applicable to such Loan plus 0.625% (a "Eurodollar Loan"); or
(iii) a fixed rate per annum equal to the Money Market Rate applicable to such
Loan (a "Money Market Loan").  Any principal not paid when due shall bear
interest from and including the date due until paid in full at a rate per annum
equal to the Default Rate. Interest shall be payable on the relevant Interest
Payment Date and shall be calculated on the basis of a year of 360 days for the
actual number of days elapsed.  Any extension of time for the payment of the
principal of this note resulting from the due date falling on a non-Banking Day
shall be included in the computation of interest.


Anything in this note to the contrary notwithstanding, no Loans shall be made
hereunder, no letters of credit shall be issued by the Bank for the account of
the undersigned ("Letters of Credit") and no drafts shall be drawn by the
undersigned and accepted by the Bank ("Acceptances") if, as a result thereof,
the aggregate unpaid principal balance of all Loans made by the Bank to the
undersigned hereunder plus the aggregate undrawn face amount of all Letters of
Credit, the aggregate unreimbursed amount of all drafts drawn under Letters of
Credit and the aggregate outstanding face amount of Acceptances would exceed the
Note Amount or Reduced Note Amount as applicable for the relevant period.


The date, amount, rate of interest and maturity date of each Loan and payment(s)
(if any) of principal, the Loan(s) to which such payment(s) will be applied
(which shall be at the discretion of the Bank) and the outstanding principal
balance of Loans shall be recorded by the Bank on its books and records (which
may be electronic in nature) and at any time and from time to time may be, and
shall be prior to any transfer and delivery of this note, entered by the Bank on
the schedule attached or any continuation of the schedule attached hereto by the
Bank (at the discretion of the Bank, any such entries may aggregate Loans (and
payments thereon) with the same interest rate and tenor and, if made on a given
date, may show only the Loans outstanding on such date).  Any such entries shall
be conclusive in the absence of manifest error.  The failure by the Bank to make
any or all such entries shall not relieve the undersigned from its obligation to
pay any and all amounts due hereunder.




--------------------------------------------------------------------------------



1.           DEFINITIONS.  The terms listed below shall be defined as follows:


"Adjusted LIBO Rate" means the LIBO Rate for such Loan divided by one minus the
Reserve Requirement.


"Banking Day" means any day on which commercial banks are not authorized or
required to close in New York City and whenever such day relates to a Eurodollar
Loan or notice with respect to any Eurodollar Loan, a day on which dealings in
U.S. dollar deposits are also carried out in the London interbank market.


"Code" means the Uniform Commercial Code of the State of New York.


"Default Rate" means, in respect of any amount not paid when demanded, a rate
per annum during the period commencing on the date of demand until such amount
is paid in full equal to: (a) if a Prime Loan, a floating rate of 2% above the
rate of interest thereon; (b) if a Eurodollar Loan or Money Market Loan, a fixed
rate of 2% above the rate of interest in effect thereon at the time of demand
until the last day of the Interest Period thereof and, thereafter, a floating
rate of 2% above the rate of interest for a Prime Loan.


"Event of Default" means each of the events stated in Section 7.


"Facility Documents" means this note or any document executed by the undersigned
or by any Third Party granting security or support for this note and all other
agreements, instruments or other documents executed by the undersigned or a
Third Party or otherwise executed in connection with this note, whether by
guaranty, subordination, grant of a security interest or any other credit
support, or which is contained in any certificate, document, opinion, financial
or other statement furnished at the time under or in connection with any
Facility Document.


"Interest Payment Date" means (a) with respect to any Prime Loan, the last day
of each month, or (b) with respect to any Eurodollar Loan or Money Market Loan,
the last day of the Interest Period applicable to which such Loan is a part and,
in the case of a Eurodollar Loan or a Money Market Loan with an Interest Period
of more than three months' duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months' duration after the
first day of such Interest Period.


"Interest Period" means (a) with respect to any Eurodollar Loan, the period
commencing on the date of such Loan and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months thereafter, as
the undersigned may elect or (b) with respect to any Money Market Loan, the
period commencing on the date of such Loan and ending on the last day of the
period for which such Loan is offered, as recorded by the Bank on the grid
hereto; provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Loan only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Loan that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and, in the case of the continuation of a Loan, thereafter shall be the
effective date of the most recent conversion or continuation of such Loan.


"Liabilities" means all obligations and liabilities of the undersigned to the
Bank or its affiliates of whatever nature, including payment of this note,
whether now existing or hereafter incurred or acquired, whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, primary or secondary, sole, joint, several or joint and several,
secured or unsecured.


"LIBO Rate" means, with respect to any Eurodollar Loan for any Interest Period,
the rate quoted by the principal London branch of the Bank at approximately
11:00 a.m. London time two (2) Business Days' prior to the first day of such
Interest Period for the offering to leading banks in the London interbank market
of dollar deposits in immediately available funds, for a period and in an
amount, comparable to such Interest Period and the principal amount of such
Eurodollar Loan, as it appears on Page 3756 of the Moneyline Telerate Markets.


"Money Market Rate" means, if offered, a rate of interest per year as offered by
the Bank from time to time on any single commercial borrowing during the period
offered on such Loan.  The Money Market Rate of interest available for any
subsequent borrowings may differ since Money Market Rates may fluctuate on a
daily basis.


"Prime Rate" means that floating rate of interest from time to time announced
publicly by the Bank in New York, New York as its prime rate.  The Prime Rate
shall be automatically adjusted on the date of any change thereto.


"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System.


"Regulatory Change" means any change after the date of this note in United
States federal, state or municipal laws or any foreign laws or regulations
(including Regulation D) or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks, including
the Bank, of or under any United States federal, state or municipal laws or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.


"Reserve Requirement" means, for any Eurodollar Loan, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during the term of such Loan under Regulation D by
member banks of the Federal Reserve System in New York City with deposits
exceeding one billion U.S. dollars, or as otherwise established by the Board of
Governors of the Federal Reserve System and any other banking authority to which
the Bank is subject, against "Eurocurrency liabilities" (as such term is used in
Regulation D).  Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks by reason of any Regulatory Change against (x) any category of
liabilities which includes deposits by reference to which the LIBO Rate is to be
determined or (y) any category of extensions of credit or other assets which
include Eurodollar Loans.  The Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


"Third Party" means any third party who supports or is liable with respect to
this note due to the execution of any document granting support or security for
this note, whether by guaranty, subordination, grant of security or any other
credit support.


2.           BORROWINGS AND PREPAYMENTS.  The undersigned shall give the Bank
notice of each borrowing request by 12:00 noon, New York City time three (3)
Banking Days prior to each requested borrowing of a Eurodollar Loan and by 12:00
noon New York City time on the date of each requested borrowing of a Prime Loan
or a Money Market Loan; provided that no Eurodollar Loan shall be in a minimum
amount equal to less than $100,000.  The undersigned shall have the right to
make prepayments of principal at any time or from time to time; provided
that:  (a) the undersigned shall give the Bank irrevocable notice of each
prepayment by 12:00 noon New York City time three (3) Banking Days prior to
prepayment of a Eurodollar Loan, one (1) Banking Day prior to prepayment of a
Money Market Loan and by 12:00 noon New York City time on the date of prepayment
of a Prime Loan; (b) Eurodollar Loans and Money Market Loans may be prepaid
prior to the last day of the Interest Period thereof only if accompanied by
payment of the additional payments calculated in accordance with paragraph 5
below; and (c) all prepayments shall be in a minimum amount equal to the lesser
of $100,000 or the unpaid principal amount of this note. If the undersigned
fails to notify the Bank, in accordance with the terms hereof, prior to the
maturity date of any Eurodollar Loan or Money Market Loan to continue such Loan
as a Eurodollar Loan or Money Market Loan, such Loan shall be converted to a
Prime Loan on its maturity date.


3.           ADDITIONAL COSTS.  (a) If as a result of any Regulatory Change
which (i) changes the basis of taxation of any amounts payable to the Bank under
this note (other than taxes imposed on the overall net income of the Bank or the
lending office by the jurisdictions in which the principal office of the Bank or
the lending office are located) or (ii) imposes or modifies any reserve, special
deposit, deposit insurance or assessments, minimum capital, capital ratios or
similar requirements relating to any extension of credit or other assets of, or
any deposits with or other liabilities of the Bank, or (iii) imposes any other
condition affecting this note, the Bank determines (which determination shall be
conclusive absent manifest error) that the cost to it of making or maintaining a
Eurodollar Loan or a Money Market Loan is increased or any amount received or
receivable by the Bank under this note is reduced, then the undersigned will pay
to the Bank on demand an additional amount that the Bank determines will
compensate it for the increased cost or reduction in amount.


(b)           Without limiting the effect of the foregoing provisions of this
Section 3 (but without duplication), the undersigned shall pay to the Bank from
time to time on request such amounts as the Bank may determine to be necessary
to compensate the Bank for any costs which it determines are attributable to the
maintenance by it or any of its affiliates pursuant to any law or regulation of
any jurisdiction or any interpretation, directive or request (whether or not
having the force of law and whether in effect on the date of this note or
thereafter) of any court or governmental or monetary authority of capital in
respect of the Loans hereunder (such compensation to include, without
limitation, an amount equal to any reduction in return on assets or equity of
the Bank to a level below that which it could have achieved but for such law,
regulation, interpretation, directive or request).


4.           UNAVAILABILITY, INADEQUACY OR ILLEGALITY OF LIBO RATE.  Anything
herein to the contrary notwithstanding, if the Bank reasonably determines (which
determination shall be conclusive) that:


(a)           quotations of interest rates for the relevant deposits referred to
in the definition of LIBO Rate are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining the rate of interest for
a Eurodollar Loan; or


(b)           the definition of LIBO Rate does not adequately cover the cost to
the Bank of making or maintaining a Eurodollar Loan; or


(c)           as a result of any Regulatory Change (or any change in the
interpretation thereof) adopted after the date hereof, the principal office of
the Bank or the lending office is subject to any taxes, reserves, limitations,
or other charges, requirements or restrictions on any claims of such office on
non-United States residents (including, without limitation, claims on non-United
States offices or affiliates of the Bank) or in respect of the excess above a
specified level of such claims; or


(d)           it is unlawful for the Bank or the lending office to maintain any
Eurodollar Loan at the LIBO Rate;


THEN, the Bank shall give the undersigned prompt notice thereof, and so long as
such condition remains in effect, any existing Eurodollar Loan shall bear
interest as a Prime Loan and the Bank shall make no Eurodollar Loans.
 
    5.           BREAK FUNDING PAYMENTS.  In the event of (a) the payment of any
principal of any Eurodollar Loan or Money Market Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or Money Market Loan other
than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow, convert, continue on the date specified in any notice
delivered pursuant hereto, then, in any such event, the undersigned shall
compensate the Bank for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan or Money Market Loan, such loss, cost
or expense to the Bank shall be deemed to include an amount determined by the
Bank to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Eurodollar Loan or Money Market Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan or the Money Market Rate that would have been
applicable to such Money Market Loan, as the case may be, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan or
Money Market Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which the Bank would bid
were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of the Bank setting forth any amount or amounts that the Bank is
entitled to receive pursuant to this Section shall be delivered to the Bank and
shall be conclusive absent manifest error.  The undersigned shall pay the Bank
the amount shown as due on any such certificate within 10 days after receipt
thereof.


6.           BANK’S RIGHT OF SETOFF.  The Bank retains all rights of setoff that
it may have under applicable law or contract, including, without limitation, at
its option, to setoff  balances (general or special, time or demand, provisional
or final) held by it for the account of the undersigned at any of Bank’s
offices, in dollars or in any other currency, against any amount payable under
this Note which is not paid when due (regardless of whether such balances are
then due to the undersigned).


7.           EVENTS OF DEFAULT.  If any of the following events of default shall
occur with respect to any of the undersigned or any Third Party:


(a)           the undersigned shall fail to pay any principal, interest or any
other amount payable under this note, or any other Liability, as and when due
and payable; or


(b)           the undersigned or any Third Party shall fail to perform or
observe any covenant or agreement contained in any Facility Document, and such
failure shall continue for 30 consecutive days; or


(c)           the undersigned or any Third Party shall fail to pay when due any
indebtedness in excess of $5,000,000 or more (including but not limited to
indebtedness for borrowed money) or if any such indebtedness shall become due
and payable, or be capable of being due and payable at the option of the holder
thereof, prior to the scheduled maturity thereof; or


(d)           the undersigned or any Third Party:  (i) shall generally not, or
be unable to, or shall admit in writing its inability to, pay its debts as such
debts become due; (ii) shall make an assignment for the benefit of creditors;
(iii) shall commence any proceeding or file a petition seeking relief under any
bankruptcy, insolvency, reorganization, receivership, dissolution, liquidation
or other similar Federal, state or foreign law or seeking the appointment of a
receiver, trustee, custodian, conservator or similar official for all or a
substantial part of its property or (iv) shall have any such proceeding
commenced or petition filed against it and the same shall remain undismissed for
a period of 30 days or shall consent or acquiesce thereto; or


(e)           the undersigned or any Third Party shall merge or consolidate with
or into, or convert into, any other legal entity; or


(f)           any Facility Document shall at any time and for any reason cease
to be in full force and effect or shall be declared null and void, or the
undersigned or any relevant Third Party shall deny or contest any further
liability or obligation thereunder or the validity or enforceability thereof or
of any lien or security interest created thereby; or


(g)           any lien, mortgage, pledge, security interest or other encumbrance
of any kind shall be created or imposed upon any property or asset of the
undersigned or any Third Party without the Bank's written consent thereto,
except as permitted pursuant to Section 8.3 of the Credit Agreement dated as of
December 15, 2005 among the undersigned (as Borrower), the Lenders signatory
thereto and the Bank (as Administrative Agent, Swingline Bank and Issuing
Agent); or


(h)           any action or proceeding before any court or governmental agency
or authority which involves forfeiture of any property or assets of the
undersigned or a Third Party shall have been commenced or if any such forfeiture
or other seizure or assumption of custody or control over such assets by any
court or governmental agency or authority shall occur; or


(i)           one or more verdicts, judgments, decrees or orders for the payment
of money in excess of $5,000,000 in the aggregate shall be rendered against the
undersigned and shall continue in effect for a period of 60 consecutive days
without being vacated, or stayed pending appeal (or the satisfaction or bonding
of any such verdict, judgment, decree or order shall, in the Bank's reasonable
judgment, constitute a material adverse change), any proceedings to execute any
such verdict, judgment, decree or order shall be commenced, or if any
attachment, distraint, levy or other restraint shall be placed upon any property
or assets of the undersigned or any Third Party;


THEN, in any such case, the unpaid principal amount of this note, together with
accrued interest and all other Liabilities, shall immediately become due and
payable without any notice or other action by the Bank. The undersigned waive(s)
presentment, notice of dishonor, protest and any other notice or formality with
respect to this note.  All rights and remedies provided in this note or
otherwise available to the Bank shall be cumulative and not exclusive and each
may be exercised by the Bank from time to time and as often as may be necessary.


8.           ENFORCEMENT.  The Bank may, upon the occurrence and continuation of
an Event of Default, proceed to enforce payment of the same and exercise any of
or all the rights and remedies afforded the Bank by the Code or otherwise
possessed by the Bank.  Any requirement of the Code for reasonable notice to the
undersigned shall be deemed to have been complied with if such notice is mailed,
postage prepaid, to the undersigned and such other persons entitled to notice,
at the addresses shown on the records of the Bank at least four (4) Business
Days prior to the time of sale, disposition or other event requiring notice
under the Code.


9.           TRANSFER.  Upon any transfer of this note, the undersigned hereby
waiving notice of any such transfer, the Bank may deliver the Assets With Bank
or any part thereof to the transferee who shall thereupon become vested with all
the rights herein or under applicable law given to the Bank with respect thereto
and the Bank shall thereafter forever be relieved and fully discharged from any
liability or responsibility in the matter; but the Bank shall retain all rights
hereby given to it with respect to any Liabilities and Assets With Bank not so
transferred.  No modification or waiver of any of the provisions of this note
shall be effective unless in writing, signed by the Bank, and only to the extent
therein set forth; nor shall any such waiver be applicable except in the
specific instance for which given.  This agreement sets forth the entire
understanding of the parties, and the undersigned acknowledges that no oral or
other agreements, conditions, promises, understandings, representations or
warranties exist in regard to the obligations hereunder, except those
specifically set forth herein.


10.           JURISDICTION AND WAIVER.  The undersigned hereby irrevocably
consents to the in personam jurisdiction of the federal and/or state courts
located within the State of New York over controversies arising from or relating
to this note or the Liabilities and irrevocably waives trial by jury and the
right to interpose any counterclaim or offset of any nature in any such
litigation.  The undersigned further irrevocably waives presentment, demand,
protest, notice of dishonor and all other notices or demands of any kind in
connection with this note or any Liabilities.


11.           MISCELLANEOUS.  Each reference herein to the Bank shall be deemed
to include its successors, endorsees, and assigns, in whose favor the provisions
hereof shall also inure.  Each reference herein to the undersigned shall be
deemed to include the successors and assigns of the undersigned, all of whom
shall be bound by the provisions hereof.


The undersigned agrees to pay to the Bank, as soon as incurred, all costs and
reasonable and documented expenses incidental to the care, preservation,
processing, sale or collection of or realization upon any of or all the Assets
With Bank or incurred in connection with the enforcement or collection of this
note, or in any way relating to the rights of the Bank hereunder, including
reasonable outside counsel fees and expenses.  Each and every right and remedy
hereby granted to the Bank or allowed to it by law shall be cumulative and not
exclusive and each may be exercised by the Bank from time to time and as often
as may be necessary.  The undersigned shall have the sole responsibility for
notifying the Bank in writing that the undersigned wishes to take advantage of
any redemption, conversion or other similar right with respect to any of the
Assets With Bank.  The Bank may release any party (including any partner of any
undersigned) without notice to any of the undersigned, whether as co-makers,
endorsers, guarantors, sureties, assigns or otherwise, without affecting the
liability of any of the undersigned hereof or any partner of any undersigned
hereof.




--------------------------------------------------------------------------------



12.           GOVERNING LAW.  This note shall be governed by and construed in
accordance with the laws of the State of New York and, as to interest rates,
applicable Federal law.


MOVADO GROUP, INC.
 
By: /s/ Eugene J. Karpovich
                                            Name: Eugene J. KArpovich
Title: SVP, CFO


Address for notices:           650 From Road
Paramus, New Jersey 07652
Attn: Eugene J. Karpovich,
                                                          Senior Vice President
&
          Chief Financial Officer
Telecopier: 201-267-8240
Telephone: 201-267-8004






--------------------------------------------------------------------------------



GRID


LOANS                                                                PAYMENTS


Date
Made
Amount
Rate
Maturity
Date
 
Date Made
Principal
Interest
 
Balance Due
On Principal
 
LN Clerk
Initials
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               





--------------------------------------------------------------------------------


